UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EARLIEST EVENT REPORTED:September 3, 2013 ATWOOD OCEANICS, INC. (Exact name of registrant as specified in its charter) TEXAS (State or other jurisdiction of incorporation or organization) COMMISSION FILE NUMBER 1-13167 Internal Revenue Service – Employer Identification No. 74-1611874 15835 Park Ten Place Drive Houston, Texas, 77084 (Address of Principal Executive Offices) (281) 749-7800 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE Information with respect to the Company’s Fleet Status Report at September 3, 2013 is furnished as Exhibit 99.1 to this Current Report and is incorporated herein by reference.Such information is being furnished under Regulation FD and should not be deemed to be filed under Section 19 of the Exchange Act. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) EXHIBITS The exhibit to this report furnished pursuant to item 7.01 is as follows: 99.1Fleet Status Report at September 3, 2013 EXHIBIT INDEX EXHIBIT NO.DESCRIPTION Fleet Status Report at September 3, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ATWOOD OCEANICS, INC (Registrant) /s/ Mark L. Mey Mark L. Mey Senior Vice President DATE: September 3, 2013
